                                                           FILED
Case 2:20-cr-00452-SVW Document 25 Filed 10/06/20
                                     CLERK,                Page 1 of 1 Page ID #:221
                                            U.S. DISTRICT COURT


                                                   10/06/2020
 Memorandum
                                               CENTRAL DISTRICT OF CALIFORNIA
                                                        DM
                                                 BY: ___________________ DEPUTY



 Subject: 2:20-cr-00452-SVW                      Date:
 United States v. Benjamin Jong Ren Hung         October 6, 2020


 To:                                             From:
 KIRY K. GRAY                                    Frances S. Lewis & David T. Ryan
 Clerk, United States District Court             Assistant United States Attorneys
 Central District of California                  Criminal Division

For purposes of determining whether the above-referenced matter, being filed on Oct. 6, 2020:

(a)    should be assigned to the Honorable André Birotte Jr., it

       ☐ is

       ☒ is not

       a matter that was pending in the United States Attorney’s Office (USAO) on or before
       August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
       United States Attorney for the Central District of California.

(b)    should be assigned to the Honorable Michael W. Fitzgerald, it

       ☐ is

       ☒ is not

       (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
       National Security Division on or before August 3, 2015; (2) a matter pending in the
       USAO’s National Security Section in the USAO’s Criminal Division on or before August
       3, 2015, or a matter in which the National Security Section was previously involved; (3) a
       matter pending in the USAO’s National Security Division between September 14, 2016
       and March 20, 2020; or (4) a matter in which Assistant United States Attorney Patrick R.
       Fitzgerald is or has been personally involved or on which he has personally consulted
       while employed in the USAO.



                                                 Frances S. Lewis
                                                 Assistant United States Attorney
